Citation Nr: 0814155	
Decision Date: 04/30/08    Archive Date: 05/08/08

DOCKET NO.  04-22 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for recurrent calluses of 
the feet.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1978 to 
September 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the benefit sought on 
appeal.  The veteran's claims file was subsequently 
transferred to the Montgomery, Alabama RO.  

In December 2007, the veteran appeared and testified at a 
Travel Board hearing and the transcript is of record. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's foot calluses are attributable to his 
service.  


CONCLUSION OF LAW

The criteria for service connection for foot calluses have 
been met.  38 U.S.C.A. §§  1131, 5107 (West 2002); 38 C.F.R. 
§§  3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  To the extent that there may 
be any deficiency of notice or assistance, there is no 
prejudice to the veteran in proceeding with this appeal given 
the favorable nature of the Board's decision.  Any error in 
the failure to provide notice involving the downstream 
elements of rating and effective date is harmless at this 
time, and can be corrected by the RO following the Board's 
decision.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

The veteran contends that his currently diagnosed foot 
calluses are attributable to his active service.  He 
maintains that although there is a significant gap between 
his in-service treatment for foot calluses and his most 
recent treatment, he has self-treated the condition over the 
years.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

It is important to note that it is the defined and 
consistently applied policy of VA to administer the law under 
a broad interpretation, consistent, however, with the facts 
shown in every case.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 3.102.

The veteran's service medical records (SMRs) include multiple 
treatment notes regarding the veteran's complaints of foot 
calluses.  He was also treated for plantar warts.  The 
veteran first sought treatment in October 1978 and was noted 
to have discoloration of the feet.  That same month, he was 
diagnosed as having calluses and warts on his feet.  
Subsequent SMR notations reflect diagnoses and treatment for 
foot calluses.  A June 1979 record reflected the veteran's 
complaints of limited range of motion with tenderness due to 
a left foot callus.  The veteran's separation medical 
examination, however, did not list any foot conditions upon 
service discharge.  

The veteran did not seek medical treatment for his foot 
calluses until 2003.  In April 2003, the veteran sought 
treatment for left foot calluses.  The calluses were removed 
without incident and there were no complaints of pain.  
Subsequently in July 2003, the veteran was diagnosed as 
having hyperkeratotic tissue buildup on the plantar aspect of 
the left foot and on the medial aspect of the left hallux.  
The veteran underwent removal of the hyperkeratotic and 
devitalized tissue.  

After the first removal of the hyperkeratotic tissue of the 
veteran's left foot, he underwent subsequent treatments for 
the same condition.  During his treatment, he reported pain, 
swelling and limited range of motion in the left foot.  

In July 2006, the veteran underwent a VA examination 
concerning his foot condition.  The veteran reported first 
experiencing foot problems during service.  He stated that 
his calluses were shaved almost weekly while in service.  The 
veteran related that since then, he has experienced chronic 
pain in his feet and now can only wear tennis shoes.  Upon 
physical examination, the examiner noted that the left foot 
appeared normal and there was a non-disfiguring, slightly 
hypertrophic scar on the great toe.  There was no evidence of 
hammertoes, claw foot, calluses palpated on the left foot.  
The veteran's foot was noted to be tender and upon palpation, 
the veteran would jump out of his chair.  There was no 
painful motion, limited range of motion or abnormal shoe-wear 
pattern.  Physical examination of the right foot revealed a 
plantar fibroma upon the arch of the foot.  The veteran had 
no calluses on the soles of the right foot, nor was there 
exaggerated tenderness upon palpation of the right foot.  

The veteran was diagnosed as having a right plantar fibroma 
and was noted to have had the removal of a porokeratoma on 
the left foot.  The veteran's main functional impairment was 
related to the bilateral foot pain.  The examiner found that 
it was not at least as likely as not that the veteran's 
calluses were related to service as it would require 
speculation of the location and types of calluses experienced 
by the veteran.  

Another VA examination report was made that same month 
regarding the veteran's claimed disability.  The veteran 
reported that he uses orthotic devices in his shoes and uses 
a fingernail file-like device to file down any excess 
hyperkeratosis present on his feet.  The veteran advised that 
he applied moisturizer to his calluses.  He reported filing 
and moisturizing the areas twice a week for years.  Upon 
physical examination, the veteran's affected areas due to his 
calluses compromised 1 percent of his total body surface 
area.  The examiner noted a 1.5 cm fissure on his left heel 
and peripheral hyperkeratosis on his left sole.  The veteran 
had a corn on the left ball of his foot that was 
approximately 1.5 cm in diameter-a slight induration was 
noted to be present.  The examiner also found a 
hyperkeratotic callus present on the veteran's left great toe 
of 0.8 cm in diameter.  

Upon physical examination of the right foot, the veteran was 
noted to have a callus present on the right great toe of 
approximately 8 mm in diameter.  The right foot instep 
revealed some hyperpigmentation with underlying thickening of 
the subcutaneous tissue.  The veteran was noted to have some 
peripheral hyperkeratosis and slight induration and elevation 
of the right foot.  The examiner did not perform any biopsies 
or scrapings of the affected areas.  The examiner opined that 
it is at least as likely as not that the veteran's skin 
condition of the feet was due to his military service.  The 
rationale given was that the veteran's condition is common in 
a large percentage of the population, whether in the military 
or not.  The examiner could find no evidence to prove 
causation of the calluses and, "[t]he claimant may have been 
just as likely to develop these calluses whether he was in 
the military or in another similar or dissimilar place of 
service."  Thus, the examiner found, the foot calluses were 
as likely as not related to his military service.  

During his December 2007 hearing, the veteran testified that 
he has experienced calluses since service.  He stated that he 
did not seek post-service medical treatment until 2003 due 
primarily to its expense.  The veteran testified that over 
the years, he self-treated his calluses and that his mother 
also helped treat them.  

As noted above, the veteran was treated for foot calluses in 
service and is currently diagnosed as having calluses of the 
feet.  The veteran was examined by two different examiners in 
July 2006-one VA examination was for skin conditions and the 
other, for an examination of the feet.  The VA examiner who 
performed the foot examination found that it was not at least 
as likely as not that the veteran's claimed disability was 
due to service.  The VA examiner who performed the skin 
examination opined that the veteran's skin condition of the 
feet was at least as likely as not related to his service.  
The veteran credibly testified that he self-treated his 
calluses since service separation and continues to self treat 
his foot calluses by filing and moisturizing them.  The Board 
finds that the differing medical opinions as to the link 
between veteran's current condition of the feet and service 
are at least in equipoise and all reasonable doubt is 
resolved in favor of the veteran.  Therefore, service 
connection for bilateral, recurrent foot calluses is granted.


ORDER

Service connection for bilateral foot calluses is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.  



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


